                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 Spectrum Laboratories, LLC,                   )
                                               )    Case No. 1:20-cv-2333-SO
           Plaintiff,                          )
                                               )    Judge Solomon Oliver, Jr
                   vs.                         )
                                               )
 513 Ventures LLC,                             )
                                               )
                   Defendant.                  )

                         Oct. 2020 Declaration of Matthew Stephens

          I, Matthew Stephens, do hereby declare and testify as follows:

          1.     I am an adult person and am competent to make this declaration. I make this

declaration based on my personal knowledge, and I could and would competently testify

to the following:

Background

          2.     I am an owner and the Managing Member of plaintiff Spectrum Laboratories,

LLC (“Spectrum”).

          3.     Spectrum has been in the synthetic urine industry for over 20 years.

          4.     Spectrum manufactures its QUICK FIX synthetic urine products and sells

them to distributors and to consumers on its website https://urineluck.com.

          5.     Spectrum marks the packaging of its QUICK FIX products with U.S. Patent

Nos. 7,192,776 and 9,128,105.

          6.     Spectrum owns trademark rights to the QUICK FIX mark and a Q-CLOCK

logo, including federal registrations to those marks: Reg. Nos. 4,453,892 and 5,791,421,


{9175365:4 }
respectively.

         7.       Spectrum owns a copyright (Reg. No. VA 2-216-597) to a variation of the Q-

Clock logo. Shown below are Spectrum’s packaging and representative IP rights:




                                          QUICK FIX

               Packaging                  Trademark                     Copyright



         8.       Spectrum has been using the QUICK FIX mark for over 20 years.

         9.       Spectrum’s QUICK FIX mark is well known in the marketplace; customers

associate it with Spectrum, and Spectrum’s QUICK FIX products have led the market for

many years.

Relationship with 513 Ventures

         10.      For some time, Spectrum has sold QUICK FIX products to 513 Ventures, which

513 Ventures resells for a profit.

         11.      Although Spectrum originally allowed 513 Ventures to use the QUICK FIX

mark to some extent, for example in the quickfixurine.com domain name, 513 Ventures

began doing things that confused consumers into thinking that 513 Ventures was the

original source of QUICK FIX products, 513 Ventures and Spectrum were the same or

related, and 513 Ventures’ websites were Spectrum websites.


{9175365:4 }                                   2
          12.   As things worsened, Spectrum demanded that 513 Ventures stop using the

Infringing Domains (defined below) and stop other deceptive conduct.

          13.   When 513 Ventures refused, Spectrum terminated the license to 513 Ventures,

demanded that 513 Ventures comply with the termination, and offered to allow 513 Ventures

time to make the necessary changes. (See Aug. 31, 2020 letter by McDonald Hopkins.) 513

Ventures refused to respect the termination or stop its deceptive conduct, which

necessitates this lawsuit.

          14.   Without Spectrum’s permission, 513 Ventures is currently selling QUICK FIX

products and other non-Spectrum products on these websites: quickfixurine.com;

quickfixurineplus.com; quickfixfakepee.com; and quickfixsyntheticurine.com (collectively,

the “Infringing Domains”). The other non-Spectrum products include "stash undies,"

"synthetic urine belt," "stash leg strap," "piss perfect," "sticky hand warmers," and “stash

strap.”

          15.   Based on samples of product I have received that were ordered and sent from

513 Ventures, 513 Ventures is purposefully covering up the contact information of Spectrum

that is standard on the packaging so that consumers will not associate the product with

Spectrum.

          16.   Attached as Exhibit 1 are true and correct copies of emails that Spectrum

received from customers confused by 513 Ventures’ websites.

          17.   As of the date of this declaration, when searching Google for “quick fix,” the

search results place 513 Ventures’ quickfixurine.com website ahead of Spectrum’s

urineluck.com website.


{9175365:4 }                                   3
Batch Validator

         18.   On Spectrum’s website, Spectrum offers consumers a “Batch Validator” tool.

https://urineluck.com/batchvalidator/

         19.   The Batch Validator is the most visited page on Spectrum’s website, for

example, in September 2020, there were over 1.5 times the visits to the Batch Validator page

compared to the main page.

         20.   The purpose of the Batch Validator is for quality control to help insure that

customers have authentic product that (1) has not expired, and (2) that is not counterfeit.

         21.   Spectrum updates its database monthly based on testing and its internal

formula. This database is proprietary and has not been shared with any of Spectrum’s

customers.

         22.   513 Ventures features a “Batch Verification” tool on these websites:

               •      quickfixurine.com;
               •      quickfixurineplus.com;
               •      quickfixfakepee.com; and
               •      quickfixsyntheticurine.com.

         23.   513 Ventures appears to have employed its own logic to its tool to determine

authenticity and expiration, as it does not cross-reference Spectrum’s website and database.

         24.   I have entered sample batch numbers into both Spectrum’s Batch Validator

tool and 513 Ventures’ Batch Verification tool. I confirmed that 513 Ventures’ Batch

Verification tool does not work with Spectrum’s new naming sequence. Using 513 Ventures’

tool to attempt to verify a legitimate batch number can result in telling a customer the

“batch number is invalid.” For example, LSK-AXF-RCP is a valid batch number. When that



{9175365:4 }                                  4
number is entered into the Batch Verification tool on the quickfixurine.com website, it

incorrectly reports “The batch number if invalid,” as confirmed by the screenshot below:




         25.   With 513 Ventures not knowing the correct naming sequence and the correct

expiration dates, several issues could arise when customers attempt to verify at batch at

one of 513 Ventures’ websites. For example, a customer that purchases a legitimate

unexpired QUICK FIX product may attempt to verify its batch with 513 Ventures and be

told it is expired or the batch number is invalid. Conversely, a legitimate but expired batch

could appear not expired. Finally, there is the potential that a counterfeit product used the

old naming scheme and appears legitimate using 513 Ventures’ tool.

Complaint Verification

         26.   Spectrum filed its Complaint against 513 Ventures in this case on October 13,

2020. I reviewed the Complaint prior to authorizing its filing. Based on my personal

knowledge, what has been communicated or otherwise provided to me by Spectrum’s

employees, and Spectrum’s business records, the factual allegations are true to the best of

my knowledge, information, and belief.




{9175365:4 }                                 5
      I declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge, information and belief.


October 26,2A2O
                                                Matthew Stephens
